Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/15/2021.
Applicant's election with traverse of claims 11-18 in the reply filed on 03/15/2021 is acknowledged.  The traversal is on the ground(s) that there is not enough evidence to show the jacket would be able to flow enough to close the jacket before the isocyanate groups became unblocked and reacted with the polyurethane. This is not found persuasive because the article claim recites a load bearing traction member with one or more tension members and a polymer jacket comprising the reaction product of a thermoplastic polyurethane and a compound comprising a plurality of blocked isocyanate groups. Forming the jacket prior to application to the tension members and then heating the jacket or using closing members to close the jacket would in fact yield the article as claimed. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baeklandt et al. (PG Pub. 2010/0257834).
Regarding claim 11, Baeklandt. et al. teach a load bearing tension member comprising one or more tension members and a polymer jacket comprising the reaction product of a composition comprising a thermoplastic polyurethane and a compound comprising a plurality of blocked isocyanate groups [0017 and 0061].
Regarding claim 18, Baeklandt et al. teach an elevator system comprising the load bearing traction member of claim 11. 
Claims 11, 12, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murai et al (JP 2012/017166).
Regarding claim 11, Murai et al. teach a load bearing tension member comprising one or more tension members and a polymer jacket comprising the reaction product of a composition comprising a thermoplastic polyurethane and a compound comprising a plurality of blocked isocyanate groups [0008-0009].
Regarding claim 12, the composition further comprises a polyamine [0014].
Regarding claim 14, the composition further comprises a polyol [0014].
Regarding claim 16, the composition comprises the claimed amount of compound comprising a plurality of blocked isocyanate groups based on the total weight of the composition [Examples]. 
Regarding claim 18, Murai et al. teach an elevator system comprising the load bearing traction member of claim 11. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baeklandt et al. (PG Pub. 2010/0257834).
Regarding claims 12-17, Baeklandt et al. are silent regarding the claimed polyamine, polyol, catalyst and the claimed amounts of polyamine and polyol. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ polyamine in the claimed amounts, polyol in the claimed amounts and a catalyst as they are well known in the art including polyamines and polyols as chain extenders to affect properties and catalysts to affect the reaction. .
Claims 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al (JP 2012/017166).
Regarding claim 13, Murai et al. are silent regarding the claimed amount of polyamine. However, it would have been obvious for one of ordinary skill in the art to arrive at the claimed amount of polyamine in order to affect the composition properties as is known in the art. This is further evidenced by the instant specification which states “The relative amounts of the compound with blocked isocyanate groups and the polyol (if present) and/or polyamine (if present) can be varied by the skilled person to achieve targeted properties or results.” in paragraph 0036.
Regarding claim 15, Murai et al. are silent regarding the claimed amount of polyol. However, it would have been obvious for one of ordinary skill in the art to arrive at the claimed amount of polyol in order to affect the composition properties as is known in the art. This is further evidenced by the instant specification which states “The relative amounts of the compound with blocked isocyanate groups and the polyol (if present) and/or polyamine (if present) can be varied by the skilled person to achieve targeted properties or results.” In paragraph 0036.
Regarding claim 17, Murai et al. are silent regarding the claimed catalyst. However, it is well known in the art to employ catalysts and therefore would have been obvious to one of ordinary skill in the art at the time of the invention to employ a catalyst in order to affect the reaction and arrive at the claimed invention. 
Art Cited but Not Used in Rejection
PG Pub. 2011/0192131 teaches a load bearing traction member comprising one or more tension members and a polymer jacket comprising the reaction product of a composition of a thermoplastic polyurethane and a compound comprising a plurality of blocked isocyanate groups.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789